Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest wherein the controller is further programmed to compare changes in the determined size of the testee's pupil in response to the first-type sentence with changes in the determined size of the testee's pupil in response to the second-type sentences to ascertain whether a pupil-dilation response to the first-type sentence is larger than a pupil-dilation response to each of the plurality of second-type sentences, and wherein the controller is further programmed to output an indication of deceptiveness or non- deceptiveness based on the ascertaining of whether the pupil-dilation response to the first-type sentence is larger than the pupil-dilation response to each of the plurality of second-type sentences, wherein the first-type sentence and each of the second-type sentences are all in the same language, wherein the average volume of each of the portions of the audio signal that corresponds to a second-type sentence is within 10 dB of the average volume of the portion of the audio signal that corresponds to the first-type sentence, wherein the first-type sentence and each of the second-type sentences has a duration of less than 5s, and wherein gaps of at least 3 s are interposed between adjacent sentences within the set of sentences as claimed and arranged by applicant when read in light of the specification.
Claims 1-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665